Case: 20-30006     Document: 00515562534         Page: 1     Date Filed: 09/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 14, 2020
                                  No. 20-30006
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Korryon Dashawn Carter,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:10-CR-225-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Korryon Dashawn Carter argues on appeal that his 36-month
   revocation sentence, which is below the range recommended by the policy
   statements in the Sentencing Guidelines and the statutory maximum, is
   procedurally and substantively unreasonable. Although Carter preserved the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30006      Document: 00515562534          Page: 2   Date Filed: 09/14/2020




                                    No. 20-30006


   consecutive aspect of his challenge, he did not object to the procedural
   reasonableness of his sentence in the district court. See Molina-Martinez v.
   United States, 136 S. Ct. 1338, 1342-43 (2016). We need not determine if his
   procedural reasonableness challenge is preserved because it would fail
   regardless. See United States v. Holguin-Hernandez, 955 F.3d 519, 520 n.1 (5th
   Cir. 2020).
          Pursuant to Gall v. United States, 552 U.S. 38, 51 (2007), we engage in
   a bifurcated review of the sentence imposed by the district court. United
   States v. Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009). First, we
   consider whether the district court committed a “significant procedural
   error, such as failing to calculate (or improperly calculating) the Guidelines
   range.” Gall, 552 U.S. at 51. If there is no error or the error is harmless, we
   may proceed to the second step and review the substantive reasonableness of
   the sentence imposed for an abuse of discretion. Id. Under the “plainly
   unreasonable” standard applicable to revocation sentences, see United States
   v. Miller, 634 F.3d 841, 843 (5th Cir. 2011), this court first determines
   whether the sentence is unreasonable, then “whether the error was obvious
   under existing law.” Id. “[A] rebuttable presumption of reasonableness . . .
   applies to a consecutive sentence imposed within the parameters of the
   advisory federal guidelines.” United States v. Candia, 454 F.3d 468, 473 (5th
   Cir. 2006).
          The record shows that the district court heard Carter’s expression of
   remorse and about his success during supervision but found it to be
   outweighed by his repeated failure to adhere to the conditions of supervision.
   Carter has not shown that the consecutive nature of his sentence rendered
   his sentence unreasonable. See United States v. Whitelaw, 580 F.3d 256, 260
   (5th Cir. 2009); U.S.S.G. § 7B1.3(f), p.s., & comment. (n.4). In unpublished
   opinions, we have affirmed revocation sentences that were ordered to run
   consecutively to sentences for new offenses prompting the revocation. See,



                                         2
Case: 20-30006      Document: 00515562534           Page: 3    Date Filed: 09/14/2020




                                     No. 20-30006


   e.g., United States v. Sims, 774 F. App’x 231, 231 (5th Cir. 2019); United States
   v. Ramirez, 264 F. App’x 454, 458 (5th Cir. 2008); United States v. Deal, 237
   F. App’x. 909, 910-11 (5th Cir. 2007). Carter has not shown that his 36-
   month revocation sentence was based on an irrelevant or improper factor, a
   clear error of judgment in balancing the relevant sentencing factors, or the
   district court’s failure to account for a factor that should have received
   significant weight. See United States v. Warren, 720 F.3d 321, 332 (5th Cir.
   2013). Carter essentially asks us to reweigh the § 3553(a) sentencing factors,
   which we will not do. See Gall, 552 U.S. at 51; United States v. Heard, 709
   F.3d 413, 435 (5th Cir. 2013).
          The district court’s judgment is AFFIRMED.




                                           3